t c memo united_states tax_court kurt sollberger petitioner v commissioner of internal revenue respondent docket no filed date brian g isaacson for petitioner daniel j parent for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for summary_judgment and petitioner’s cross- motion for partial summary_judgment each filed under rule petitioner transferred floating rate notes frns to optech ltd 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for unless otherwise indicated optech in exchange for cash in we must decide whether petitioner’s transfer to optech was a nonrecourse loan or a sale we hold that petitioner’s transfer was a sale accordingly we shall grant respondent’s motion for summary_judgment and deny petitioner’s cross-motion for partial summary_judgment background petitioner was president and owner of swiss micron inc swiss micron a high-precision-component manufacturing company in rancho santa margarita california swiss micron adopted the swiss micron employee_stock_ownership_plan esop in and petitioner subsequently sold shares of swiss micron stock to the esop for dollar_figure in esop_stock sale petitioner could defer recognition of capital_gain on the esop_stock sale pursuant to sec_1042 provided he invested the proceeds in qualified_replacement_property qrp petitioner elected to defer recognition of the gain by using the esop_stock sale proceeds to purchase big_number frns from bank of america for dollar_figure each the frns qualified as qrp and petitioner therefore could defer recognizing gain from the esop_stock sale until he sold the frns see sec_1042 frns are debt securities with a variable interest rate tied to a money market index the fair_market_value of an frn generally equals the note’s face value because the interest_paid on the note will vary over time here the interest rate adjusted quarterly and was tied to the london_interbank_offered_rate libor in petitioner met representatives of optech optech an affiliate of derivium capital llc derivium promoted and marketed an esop-qrp loan program to petitioner the esop-qrp loan program required petitioner to pledge the frns to optech as collateral in exchange for percent of the value of the frns the loan would be nonrecourse this meant petitioner would not be entitled to the return of the frns if he did not repay at the end of the loan term optech could keep the frns if petitioner did not repay the loan but could not sue for any unpaid balance on the loan optech told petitioner that the esop-qrp loan program allowed petitioner to defer tax on the proceeds from the esop_stock sale as well as allow him to cash in on percent of the value of his frns immediately petitioner relied on the representations optech made and decided to enter into the loan agreement with optech petitioner 2derivium its affiliates and its customers have been involved in numerous civil and criminal cases relating to derivium’s 90-percent esop-qrp loan program and 90-percent-stock- loan program see eg 135_tc_26 united_states v cathcart no c n d cal filed date derivium capital llc v u s tr aftr 2d s d n y derivium eventually went bankrupt and is widely reported to have been involved in a ponzi scheme shao v commissioner tcmemo_2010_189 3we use the terms loan collateral borrow lend hedge and maturity with all related terms throughout this opinion merely for convenience not as legal definitions signed two documents one was entitled schedule a-1 loan schedule schedule a-1 and the other was entitled master loan financing and security_agreement mlsa schedule a-1 set forth the essential terms of the transaction it listed the total face value of all frns at dollar_figure million it further stated that the loan term was years there was no margin requirement and the loan was noncallable and nonrecourse schedule a-1 indicated that the lender would receive the interest on the collateral and would apply the interest on the loan so only net interest would be due optech agreed under the mlsa to serve as the lender or as agent for another lender the mlsa provided that petitioner as the borrower remained the beneficial_owner of the frns posted as collateral during the term of the loan and the frns would not be subject_to the claims of any of optech’s creditors the mlsa stated however that the lender had the right to register the frns in the lender’s name and optech could assign transfer pledge repledge hypothecate rehypothecate lend encumber short sell and or sale the frns during the term of the loan without notifying petitioner moreover petitioner waived his rights in the mlsa to receive interest and other_benefits from the frns during the term of the loan and he could not prepay on the loan petitioner instructed his bank california bank trust to transfer his frns to a morgan keegan bank account morgan keegan account on behalf of optech per their agreement optech then mailed petitioner a valuation confirmation indicating that optech had received the frns into the morgan keegan account valued at dollar_figure million the valuation confirmation also stated that optech advanced petitioner dollar_figure on the loan two days after optech received the frns an agent of optech sold the frns for dollar_figure which was less than the dollar_figure million fair_market_value and deposited the proceeds into the morgan keegan account optech transferred the remaining dollar_figure of the loan to petitioner’s personal bank account at wells fargo on date optech provided petitioner with quarterly and year-end account statements over the 7-year term of the loan the statements purported to reflect the interest accrued the balance of the loan and the value of the frns optech prepared the statements to make it appear that it still held the securities and that the transactions were legitimate petitioner timely filed a federal_income_tax return for petitioner failed to report any of the previously deferred gain from the esop_stock sale in because he treated the transaction with optech as a loan not a sale respondent examined petitioner’s return for determined that petitioner’s transaction with optech was a sale rather than a loan and determined a dollar_figure deficiency in petitioner’s federal_income_tax for petitioner timely filed a petition with this court arguing that the optech transaction was a loan not a sale discussion respondent asks that we find as a matter of law that petitioner sold the frns to optech in petitioner counters that the transfer of the frns was a loan not a sale to optech and optech’s decision to sell the stock was improper he asserts that under the msla he retained the benefits_and_burdens_of_ownership as well as the right to their return petitioner asks that we find that the mlsa is an enforceable contract obligating the return of the frns upon demand we begin by discussing the standard for summary_judgment summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a the court may grant summary_judgment on a matter concerning which there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law 119_tc_157 here the issue is whether the incidents_of_ownership of the frns transferred from petitioner to optech this is a question of fact established by the written_agreement read in the light of the attending facts and circumstances see 135_tc_26 respondent relies upon the mlsa and the schedule a-1 to show that the benefits and burden of ownership passed from petitioner to optech see id the parties do not dispute the authenticity or terms of the mlsa or the schedule a-1 or whether petitioner transferred frns to optech in exchange for dollar_figure we find that whether ownership passed from petitioner to optech can be determined by examining the mlsa and the schedule a-1 accordingly there is no genuine issue of material fact for trial and a decision may entered as a matter of law sale versus loan the parties dispute whether petitioner’s transaction with optech was a loan or a sale courts have defined a loan as an express or implied agreement where one person advances money to the other and the other agrees to repay it upon such terms as time and rate of interest 204_f3d_1228 9th cir affg tcmemo_1998_221 there must be an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir accordingly there must be a bona_fide debtor-creditor relationship for the transaction to be characterized as a loan we recently decided two factually similar cases involving optech’s affiliate derivium see calloway v commissioner supra shao v commissioner tcmemo_2010_189 the transactions in calloway and shao mirrored the esop-qrp loan program at issue except that they used marketable shares instead of frns like petitioner the taxpayers transferred easily marketable assets to derivium under its 90-percent-stock-loan program moreover the taxpayers and derivium entered into mlsas and loan schedules with terms substantially identical to the agreements in this case in calloway for instance we considered the substance of the transaction not merely its form to determine whether the benefits and burdens of stock ownership passed from the taxpayer to derivium derivium did not hold the stock as collateral but rather immediately sold it and based on the sale price passed percent of the proceeds to the taxpayer based on a number of factors we found that the taxpayer transferred all rights and privileges of ownership to derivium and held that the transfer of stock to derivium was a sale calloway v commissioner supra there is no factual difference here from either calloway or shao the benefits and burdens of the frns passed from petitioner to optech optech did not hold the frns as collateral instead optech immediately sold the frns and based on the sale price passed percent to petitioner we conclude that petitioner sold his frns to optech thereby triggering capital_gain in from the esop_stock sale we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order granting respondent’s motion for summary_judgment and denying petitioner’s cross-motion for summary_judgment and decision will be entered for respondent
